AMENDMENT AGREEMENT


This Amendment Agreement (the “Agreement”), dated as of February 21, 2008, is by
and among Guangzhou Global Telecom, Inc.,  a Florida corporation (the “Company”)
and the investors signatory hereto (each, a “Purchaser” and collectively, the
“Purchasers”).


WHEREAS, pursuant to a securities purchase agreement dated July 31, 2007 among
the Company and the Purchasers (the “Purchase Agreement”), the Purchasers were
issued debentures and warrants in the individual amounts set forth below such
Purchaser’s name on the signature pages to the Purchase Agreement;


WHEREAS, the parties also wish to amend certain terms of the Transaction
Documents and proceed with the Second Closing.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Purchasers and the Company agree as follows:




ARTICLE I
DEFINITIONS


Section 1.    Definitions.  Capitalized terms not defined in this Agreement
shall have the meanings ascribed to such terms in the Purchase Agreement.




ARTICLE II
AMENDMENTS AND OTHER AGREEMENTS


Section 2.1.    Amendment to Conversion Price.  Immediately prior to the
consummation of the transactions contemplated hereunder, the Conversion Price
shall be reduced to equal $0.28, subject to adjustment pursuant to the terms of
the Debentures.


Section 2.2    Amendment to the Exercise Price of the Warrants.  Immediately
prior to the consummation of the transactions contemplated hereunder, the
Exercise Price (as defined in the Warrants) shall be reduced to $0.28, and the
number of Warrant Shares issuable thereunder shall be increased such that the
aggregate Exercise Price payable thereunder, after taking into account such
decrease in the Exercise Price, shall be equal to the aggregate Exercise Price
prior to such adjustment.


Section 2.3    Waiver of certain Second Closing Conditions. Subject to the terms
and conditions set forth herein, each Purchaser, severally and not jointly with
the other Purchasers, hereby waives the condition to the Second Closing set
forth in Section 2.3(b)(v) of the Purchaser Agreement that the Registration
Statement be declared effective by February 1, 2008, provided that a
Registration Statement registering 130% of the Registrable Securities (as
defined in the Registration Rights Agreement) has been declared effective prior
to the date hereof and shall have thereafter remained effective through and
including the date of the Second Closing.
 
 
1

--------------------------------------------------------------------------------



 
Section 2.4    Effect on Purchase Agreement. The foregoing consents and waivers
are given solely in respect of the transactions described herein. Except as
expressly set forth herein, all of the terms and conditions of the Transaction
Documents shall continue in full force and effect after the execution of this
Agreement, and shall not be in any way changed, modified or superseded by the
terms set forth herein.  This Agreement shall not constitute a novation or
satisfaction and accord of any Transaction Document.


Section 2.5    Filing of Form 8-K.  Within 1 Trading Day of the date hereof, the
Company shall issue a Current Report on Form 8-K, reasonably acceptable to each
Purchaser disclosing the material terms of the transactions contemplated hereby,
which shall include this Agreement, and the schedules hereto, as an attachment
thereto.


Section 2.6    Conditions to Purchasers Obligations.  The respective obligations
of the Purchasers hereunder and in connection with the Second Closing are
subject to the following conditions being met:


(a)           the accuracy in all material respects on the date of the Second
Closing of the representations and warranties of the Company contained herein;


(b)           all obligations, covenants, conditions, deliveries and agreements
of the Company required to be performed at or prior to the Second Closing shall
have been performed;


(c)           all Purchasers parties to the Purchase Agreement shall have agreed
to the terms and conditions of this Agreement;


(d)           the delivery of an opinion of counsel to the Company regarding
this Agreement and the Second Closing, in form and substance reasonably
acceptable to the Purchasers;


(e)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and


(f)           from the date hereof to the Second Closing, trading in the Common
Stock shall not have been suspended by the Commission (except for any suspension
of trading of limited duration agreed to by the Company, which suspension shall
be terminated prior to the Second Closing), and, at any time prior to the
Closing, trading in securities generally as reported by Bloomberg Financial
Markets shall not have been suspended or limited, or minimum prices shall not
have been established on securities whose trades are reported by such service,
or on any Trading Market, nor shall a banking moratorium have been declared
either by the United States or New York State authorities nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Purchaser, makes it impracticable or inadvisable to consummate
the transactions hereunder.




2

--------------------------------------------------------------------------------


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Section 3.1    Representations and Warranties of the Company.  The Company
hereby make the representations and warranties set forth below to the Purchasers
that as of the date of its execution of this Agreement:


(a) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith.  This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


(b) No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.


(c) Other Representations, Warranties and Covenants. Except as set forth on
Schedule 3(c), the Company hereby represents and warrants to each Purchaser that
the Company’s representations and warranties listed in Section 3.1 of the
Purchase Agreement are true and correct as of the date hereof.
 

 
3

--------------------------------------------------------------------------------


 
Section 3.2.    Representations and Warranties of the Purchasers.  The Purchaser
hereby makes the representations and warranties set forth below to the Company
that as of the date of its execution of this Agreement:


(a) Due Authorization. Such Purchaser represents and warrants that (i) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by such Purchaser and constitutes the valid and binding obligation of
such Purchaser, enforceable against it in accordance with its terms, except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.


ARTICLE IV
MISCELLANEOUS


Section 4.1    Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made in
accordance with the provisions of the Purchase Agreement.


Section 4.2     Survival. All warranties and representations (as of the date
such warranties and representations were made) made herein or in any certificate
or other instrument delivered by it or on its behalf under this Agreement shall
be considered to have been relied upon by the parties hereto and shall survive
the transactions contemplated hereby. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties; provided however that no party may assign this Agreement or the
obligations and rights of such party hereunder without the prior written consent
of the other parties hereto.


Section 4.3    Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


Section 4.4    Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
4

--------------------------------------------------------------------------------


 

 
Section 4.5.    Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the Purchase Agreement.


Section 4.6.    Entire Agreement.  The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


Section 4.7    Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


Section 4.8     Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.


Section 4.9    Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder, by written notice to the other
parties, if the Closing has not been consummated on or before February 22, 2008.


Section 4.10    Fees and Expenses.    Except as expressly set forth herein, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities.




***********************
 

 
5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 


GUANGZHOU GLOBAL TELECOM, INC.
 
 
By:_____________________________________
     Name:
     Title:
 













6

--------------------------------------------------------------------------------








[PURCHASER SIGNATURE PAGES TO GZGT
AMENDMENT AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: _____________________________________________________________
Signature of Authorized Signatory of Purchaser:
______________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of
Purchaser:_______________________________________________________


Address for Notice of Purchaser:








Address for Delivery of Securities for Purchaser (if not same as above):










Second Closing Subscription Amount:


Second Closing Principal Amount (Subscription Amount x 1.142857):